Citation Nr: 9932685	
Decision Date: 11/19/99    Archive Date: 11/29/99

DOCKET NO.  98-02 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. S. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from April 1974 to March 
1976.


This case comes before the Board of Veterans' Appeals (Board) 
from a February 1997 rating decision wherein the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) held that new and material evidence 
had not been received that would reopen a claim for service 
connection for a psychiatric disorder.


FINDINGS OF FACT

1.  Prior to the current adjudication process, service 
connection for a psychiatric disability was denied most 
recently by VA by means of a decision rendered by the Board 
in May 1995, in which it was held that a claim for that 
disability had not been reopened.

2.  The evidence received subsequent to May 1995, with regard 
to the veteran's claim for service connection for a 
psychiatric disability, is either not new, or is new but not 
material.

3.  This claim does not involve a complex or controversial 
medical question.


CONCLUSIONS OF LAW

1.  The Board's May 1995 decision, wherein a claim for 
service connection for a psychiatric disability was not 
reopened, is final.  38 U.S.C.A. § 7104(a) (West 1991).

2.  The evidence received subsequent to the Board's May 1995 
decision, wherein a claim for service connection for a 
psychiatric disorder was not reopened, does not serve to 
reopen the veteran's claim.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).


3.  An independent medical opinion is not warranted.  
38 C.F.R. § 3.328 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The United States Court of Appeals for Veterans Claims, 
formerly the United States Court of Veterans Appeals (Court) 
has held that the well-groundedness requirement set forth in 
38 U.S.C.A. § 5107(a) (West 1991) does not apply with regard 
to the reopening of disallowed claims and the revision of 
prior final determinations, insofar as the evidence is 
reviewed as to whether the criteria for the reopening of 
claims are satisfied.  Jones v. Brown, 7 Vet. App. 134 
(1994); see also Gobber v. Derwinski, 2 Vet. App. 470 (1992).  

Governing statutory and regulatory provisions stipulate that 
both unappealed rating decisions and decisions of the Board 
are final, and may be reopened only upon the receipt of 
additional evidence that, under the applicable statutory and 
regulatory provisions, is both new and material.  38 U.S.C.A. 
§ 5108 (West 1991); see also 38 U.S.C.A. § 7104(b) (West 
1991).  "New" evidence means more than evidence that has 
not previously been included in the claims folder, and must 
be more than merely cumulative, in that it presents new 
information.  Colvin v. Derwinski, 1 Vet. App. 171 (1990).  
See also Evans v. Brown, 9 Vet. App. 273, 284 (1996), wherein 
the Court held that the question of what constitutes new and 
material evidence requires referral only to the most recent 
final disallowance of a claim.

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (1999); see Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  The Court has held that materiality contemplates 
evidence that "tend[s] to prove the merits of the claim as 

to each essential element that was a specified basis for that 
last final disallowance of the claim."  Evans, 9 Vet. App. 
at 284 (1996).  In addition, see Elkins v. West, 12 Vet. 
App. 209 (1999) (en banc), and Winters v. West, 12 Vet. 
App. 203 (1999) (en banc), wherein the Court held that a 
three-step analysis is necessary, in that it must first be 
determined if there is new and material evidence to reopen a 
claim; if there is such evidence, the claim is reopened and 
the Board must then determine if the claim is well grounded, 
based upon all the evidence of record.  If the Board finds, 
in such circumstances, that the claim is well grounded, it 
must then be reviewed on its merits, which requires 
consideration of all of the evidence, both old and new.  See 
also Evans, 9 Vet. App. at 283 (1996), and Manio v. 
Derwinski, 1 Vet. App. 140 (1991).

In the instant case, service connection for a mental 
condition was first denied by VA by means of a rating action 
rendered in December 1987 by the St. Petersburg RO, following 
review of evidence that included service medical records, a 
summary of VA hospitalization in 1979, and the report of a 
November 1987 VA examination.  The RO noted that the service 
medical records showed the presence of a passive-aggressive 
personality disorder, and that the VA examination report 
indicated a diagnosis of chronic alcoholic, binge drinker.  
The RO, in denying the veteran's claim, held that the 
evidence failed to establish a diagnosis of a psychosis in 
service or within one year after separation therefrom, that 
his alcoholism was the result of willful misconduct, and that 
a personality disorder is not a disability under the law.

The veteran was notified of that decision, and of appellate 
rights and procedures, but did not indicate disagreement 
therewith within the time period for such action.  
Accordingly, the RO's December 1987 rating decision is final, 
and can be reopened only upon the receipt by VA of evidence 
that is both new and material.

The veteran thereafter sought to reopen his claim; the Board, 
in May 1995, held that he had not.  The evidence that had 
been associated with his claims folder since December 1987 
included additional service medical records, VA and private 
medical records dated subsequent to service, a statement from 
a private physician, 

and lay testimony.  The Board, following its review of this 
evidence, found that it did not demonstrate the presence of a 
chronic psychiatric disability for which compensation could 
be paid, nor did it indicate the presence of a psychosis or 
of psychotic behavior until 1989, or more than a decade after 
the veteran had separated from active service.  The Board 
concluded that this evidence, while new, was not material.

Under Evans, supra, the most recent decision that is the last 
final disallowance is the decision that provides a basis for 
determining if evidence received subsequent thereto is new 
and material; in the instant case, the Board's May 1995 
decision is the last final disallowance of the veteran's 
claim for service connection for a psychiatric disability.  
The evidence associated with his claims folder since that 
date consists primarily of copies of service medical records 
that are duplicative of records that had previously been 
considered by VA; a newspaper article, dated in December 
1990, which references a government study in which persons 
who abused drugs or alcohol were found to have an underlying 
mental illness; a VA outpatient treatment record dated in 
1995 indicating a diagnosis of paranoid schizophrenia; a VA 
outpatient treatment record dated in 1996, prepared by the 
same physician who prepared the 1995 record, indicating a 
diagnosis of paranoid schizophrenia and opinions by that 
physician that the veteran's mental disorder "is service 
connection"; a January 1997 statement from the veteran's 
sister; and the report of a private psychiatric examination 
conducted in October 1997, indicating a diagnosis of schizo-
affective disorder.

As noted above, the service medical records associated with 
the veteran's claims folder since May 1995 are duplicates of 
records that had been considered by the RO and the Board in 
their previous decisions; these records, accordingly, do not 
constitute new evidence.  Likewise, the medical records 
citing diagnoses of paranoid schizophrenia, while new in the 
sense that they had not been available at the time of the 
prior Board decision, are not new in the sense that they 
present new information.  The May 1995 Board decision shows 
that medical evidence of record at that time indicated that a 
psychosis had first been diagnosed in 1989; the 1995 

and 1996 VA treatment records do not demonstrate that a 
psychosis had been manifested prior to that date.  A similar 
analysis must be applied to the October 1997 private 
psychiatric report, which, while indicating the presence of 
schizo-affective disorder as of that date, does not show that 
any mental disorder had been manifested prior to 1989.  

Moreover, the lay testimony associated with the claims folder 
subsequent to May 1995 cannot be considered new evidence.  
The January 1997 statement from the veteran's sister, in 
which she avers that her brother had been hospitalized in 
1977 for treatment of a psychotic disorder, is cumulative in 
nature.  A review of the claims folder shows that, prior to 
May 1995, the veteran had raised similar contentions, but 
that attempts by VA to secure records of such treatment 
proved unsuccessful.

In contrast, two items that have been received by VA since 
May 1995 constitute new evidence.  The December 1990 
newspaper article, which cites a government study in which 
persons who abuse drugs or alcohol were found to have an 
underlying mental illness, is new, in that the information 
contained therein had not previously been associated with the 
veteran's claims folder.  However, this article is not 
material; it does not contain any reference to the veteran, 
nor has any clinical evidence been submitted wherein the 
findings reported in that article have been applied to the 
veteran's circumstances.  The Board recognizes that, by the 
submittal of this article, the veteran apparently seeks to 
raise the inference that his history of substance abuse is 
related to the psychiatric disorder for which he seeks 
service connection.  This inference is no more than 
unsupported conjecture, and is of no probative value, 
inasmuch as the veteran has not shown that he has the medical 
training or expertise that would render him competent to 
conclude that there is such a relationship.  Moray v. Brown, 
5 Vet. App. 211 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

The 1996 VA outpatient treatment record, or more specifically 
that portion of the record wherein a VA physician indicated, 
with regard to the veteran's paranoid 

schizophrenia, that "[t]his is service connection," and that 
it "should be [service connected] I think," comprises new 
evidence, on the basis that a statement from a physician, to 
the effect that service connection should be granted for the 
veteran's mental disorder, had not previously been of record.  
This statement, however, cannot be deemed material in nature.  
As discussed above, materiality requires, in part, that the 
evidence, either by itself or in connection with evidence 
previously assembled, be so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).  This statement does not satisfy 
that standard; to the contrary, it is virtually of no 
probative value.  The outpatient record does not indicate the 
basis for the physician's opinion, which appears to be 
premised on the veteran's assertion, as shown on that record, 
that he became psychotic during service.  The Court has held 
that the Board is not required to accept doctors' opinions 
that are based upon a veteran's recitation of medical 
history.  Godfrey v. Brown, 8 Vet. App. 113 (1995); see also 
Owens v. Brown, 7 Vet. App. 429 (1995).  The Board in 
particular notes that the Court has held that a medical 
opinion is "immaterial" in circumstances in which there was 
no indication that the physician had reviewed any relevant 
medical records that would have enabled him to form an 
opinion on service connection on an independent basis.  
Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  The Board 
notes that a 1995 VA treatment record prepared by the same 
physician, and indicating the same diagnosis of paranoid 
schizophrenia, does not contain any finding as to whether the 
manifestation of that disability was related to the veteran's 
service.

In brief, the evidence received by VA since the Board's May 
1995 decision is not new and material, and does not serve to 
reopen the veteran's claim for service connection for a 
psychiatric disability.  Concomitantly, in view of the fact 
that the veteran's claim has not been reopened, the question 
of whether this claim is well grounded is immaterial, and 
need not be addressed.

Finally, the Board notes that the veteran has requested that 
an independent medical opinion be obtained with regard to his 
claim; see 38 C.F.R. § 3.328 (1999).  He has not, however, 
presented any evidence that would lead the Board to find that 
the 

question before it is either complex or controversial, and 
would thereby warrant independent medical review.  In that 
regard, the Board must reiterate that the question before it 
at this time is whether VA has received evidence that would 
warrant the reopening of a claim that is final.  As is 
apparent from the above discussion, no such evidence has been 
received.


ORDER

New and material evidence has not been received to reopen a 
claim of service connection for a psychiatric disability, and 
the benefits sought with regard to that claim remain denied.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

